Name: Commission Regulation (EU) NoÃ 173/2010 of 25Ã February 2010 amending Council Regulation (EC) NoÃ 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: cooperation policy;  international affairs;  civil law;  Africa;  rights and freedoms;  defence
 Date Published: nan

 2.3.2010 EN Official Journal of the European Union L 51/13 COMMISSION REGULATION (EU) No 173/2010 of 25 February 2010 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 314/2004 lists the persons covered by the freezing of funds and economic resources under that Regulation. (2) Council Decision 2010/92/CFSP (2) amends the Annex to Common Position 2004/161/CFSP (3). Annex III to Regulation (EC) No 314/2004 should, therefore, be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 314/2004 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 2010. For the Commission, On behalf of the President, JoÃ £o VALE DE ALMEIDA Director-General for External Relations (1) OJ L 55, 24.2.2004, p. 1. (2) OJ L 41, 16.2.2010, p. 6. (3) OJ L 50, 20.2.2004, p. 66. ANNEX Annex III to Regulation (EC) No 314/2004 is amended as follows: 1. The following entries shall be removed from the part I. Natural persons Name Function/Reason for listing; Identifying data Date of designation referred to in Article 7 (2) 3. Al Shanfari, Thamer Bin Former Chairman of Oryx Group and Oryx Natural Resources (see item 22 in part II), born 3.1.1968. Ties to the Government and implicated in activities that seriously undermine democracy, respect for human rights and the rule of law. 27.1.2009 39. Dabengwa, Dumiso Former ZANU-PF Politburo Senior Committee Member, ZAPU leader, born 1939. Former member of the politburo and as such with strong ties to the Government and its policy. 25.7.2002 54. Hove, Richard ZANU-PF Politburo Secretary for Economic Affairs, born 1935. Member of the politburo and as such with strong ties to the Government and its policy. 25.7.2002 113. Msika, Joseph W Vice-President, born 6.12.1923. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25.7.2002 203. Zvinavashe, Vitalis Politburo, Indigenisation and Empowerment Committee in the party, born 27.9.1943. Former member of the security forces and complicit in forming or directing repressive state policy and member of politburo. 21.2.2002 2. The following entries shall be removed from the part II. Legal persons, entities or bodies: Name Identifying data; Reason for listing Date of designation referred to in Article 7 (2) 16. Industrial Development Corporation of Zimbabwe 93 Park Lane, PO Box CY1431, Harare, Zimbabwe. Wholly owned by the Government of Zimbabwe. 27.1.2009 17. Intermarket Holdings Ltd Zimbank House, 46 Speke Avenue, PO Box 3198, Harare, Zimbabwe. Subsidiary of ZB Financial Holdings Ltd 27.1.2009 22. Oryx Diamonds Ltd (alias Oryx Natural Resources) Alexander Forbes Building, Windhoek, Namibia; Parc Nicol Offices, 6, 301 William Nicol Drive, Bryanston, Gauteng 2021, South Africa; S Drive, Georgetown, Grand Cayman, Cayman Islands; 3 Victor Darcy Close, Borrowdale, Harare, Zimbabwe; Bank of Nova Scotia Building, 4th Floor, Georgetown, Grand Cayman, Cayman Islands. Company enabling ZANU-PF officials to derive personal benefit from mining ventures in the Democratic Republic of Congo. 27.1.2009 27. Scotfin Ltd Zimbank House, 46 Speke Avenue, PO Box 3198, Harare, Zimbabwe. Wholly owned by ZB Financial Holdings Ltd 27.1.2009 33. ZB Financial Holdings Ltd (alias Finhold) Zimbank House, 46 Speke Avenue, PO Box 3198, Harare, Zimbabwe. Over 75 % owned by the Government of Zimbabwe. 27.1.2009 34. ZB Holdings Ltd Zimbank House, 46 Speke Avenue, PO Box 3198, Harare, Zimbabwe. Wholly owned by ZB Financial Holdings Ltd. 27.1.2009 37. Zimbabwe Iron and Steel Company (alias Zisco, Ziscosteel) 2 Redcliff, Zimbabwe. Over 88 % owned by the Government of Zimbabwe. 27.1.2009 39. Zimre Holdings Ltd 9th Floor, Zimre Centre, 25 Kwama Nkrumah Avenue, Harare, Zimbabwe. Over 69 % owned by the Government of Zimbabwe. 27.1.2009 40. Zimre Reinsurance Company (PVT) Ltd 9th Floor, Zimre Centre, 25 Kwama Nkrumah Avenue, Harare, Zimbabwe. Wholly owned by Zimre Holdings Ltd. 27.1.2009